Citation Nr: 1200849	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-01 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1963 to November 1967.  The appellant is the Veteran's widow

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 1994; the death certificate lists the immediate cause of death as progressive brain astrocytoma due to, or as a consequence of, seizure disorder, due to, or as a consequence of, right hemiparesis.    

2.  At the time of the Veteran's death, service connection had not been established for any disability.  

3.  Progressive brain astrocytoma, seizure disorder, and right hemiparesis were initially demonstrated years after service, and have not been shown, by competent clinical evidence of record to be causally related to, or aggravated by, active service or a service-connected disability.

4.  The competent evidence does not establish that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  



CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court expanded the VCAA notice requirements for a Dependency and Indemnity Compensation (DIC) claim. In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In VA correspondence to the appellant, dated in November2007, VA informed the appellant of what evidence was required to substantiate a claim for death and indemnity compensation (DIC), and of her and VA's respective duties for obtaining evidence.  The correspondence did not notify the appellant of the criteria for establishing service connection for the cause of the Veteran's death, or that an effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  

The Board finds that the VCAA notice deficiency is not prejudicial to the appellant.  First, as the claim for entitlement to service connection for the cause of the Veteran's death is denied, in the decision below, no effective date will be assigned; therefore, there can be no possibility of any prejudice to the appellant for a deficiency with regard to effective date notice.  Second, the record reflects that the appellant had actual notice of the criteria for entitlement to service connection for the cause of the Veteran's death.  A November 2008 statement of the case (SOC) informed the appellant of the criteria for service connection for the cause of the Veteran's death.  While VA's duty to notify under the VCAA cannot be met by cobbling together pre- and post-decisional documents, such as rating decisions and statements of the case (See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006)), there is no prohibition in this regard as to demonstrating actual notice held by an appellant so as to render a VCAA notice defect nonprejudicial.  Further, not only was the appellant provided with actual notice in the SOC, she has submitted statements in support of her appeal in which she acknowledges her knowledge of the required criteria; she has stated that the Veteran injured his head in service and that his death was due to such an injury.  She has also been represented by an accredited representative during her appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Both the appellant and her representative have averred that the Veteran's death was causally related to an in-service vehicle accident.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.  The evidence of record is against a finding that she has been prejudiced by a lack of proper VCAA notice.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's death certificate, his service treatment records (STRs), private examination and treatment records, written articles, and the appellant's statements in support of her claim.  The Board has carefully reviewed such statements, and concludes that there has not been identification of further evidence not already of record for which VA has a duty to obtain.  The evidence reflects that the Veteran first began having seizures in approximately 1973 and was examined at that time.  No records from such examination are associated with the claims file.  Nonetheless, the Board finds that a remand to attempt to obtain any such records is not warranted.  Subsequent clinical records in 1990 reflect that Veteran had a "negative workup", including a CT scan in 1973.  There is no reason to assume that the 1990 private clinical records, which document the Veteran's medical history for treatment purposes, are incorrect in the summary of the 1973 examination.  In addition, the appellant has not provided authorization for VA to attempt to obtain further records.  In May 2009 correspondence, the appellant stated that she has "no further medical information or evidence available to submit."  The duty to assist is not a one-way street.  If an appellant wishes help, he/she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board finds that a VA opinion with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79,81 (2006).  The appellant contends that the Veteran had a head injury in service which resulted in his death approximately 25 years later.  As is discussed in greater detail below, the STRs are negative for any complaints of, or treatment for, a head injury.  Moreover, there are no private or VA clinical records which provide independent evidence of a head injury in service.  There are no eyewitness lay statements regarding a head injury in service.  There are no statements by the Veteran regarding an in-service head injury.  Finally, there is no clinical evidence which provides an indication that the Veteran's death was in anyway related to an injury in service, or any type of alleged head trauma from a vehicle accident, as contended by the appellant.  As is discussed in further detail below, the only evidence with regard to an alleged in-service head injury as the cause of the Veteran's death is the less than credible nonmedical opinion of the appellant.  Moreover, there is no clinical opinion indicating that the Veteran's death could be causally related to active service, to include any other injury or disease in service.  As the record does not establish the occurrence of an event in service to which the current disability may be related, or a competent indication relating the Veteran's current disability to active service, the Board finds that a VA opinion is not warranted.

The Board notes that the claims folder indicates that it is a "rebuilt folder".  The evidence is against a finding that there is any pertinent information missing from the folder.  The rebuilt claims folder includes the appellant's original claim filed in January 2007, the Veteran's STRs, the RO adjudications, the Veteran's death certificate, private clinical records, and correspondence from the appellant.  There is no indication that any evidence is missing or that the appellant has been prejudiced in any way.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).   

Service connection- in general

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995), Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, including arteriosclerosis, and cardiovascular-renal disease, to include hypertension, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a brain tumor becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  The Veteran died in August 1994.  The certificate of death lists the immediate cause of death as progressive brain astrocytoma due to, or as a consequence of, seizure disorder, due to, or as a consequence of, right hemiparesis.    No other condition is noted as a condition which gave rise to the immediate cause of death or a significant condition contributing to the death.  At the time of the Veteran's death, he was not service-connected for any disability.  The appellant avers that the Veteran had a head injury in service, and that the alleged head injury caused his brain astrocytoma (brain tumor), which led to his death.

Specifically, the appellant alleges that the Veteran had a motor vehicle accident in 1966 in which he had head trauma.  She also alleges that most doctors in 1967, the time of the Veteran's separation from service, had not seen very many head traumas.  She avers that since the "blow to [the Veteran's head] on June 23, 1966, [the Veteran] has been suffering from seizures and limited ability to function on a daily basis."  Finally, she alleges that the tumor was "in the exact same place as to where he had struck his head".  (See notice of disagreement and VA form 9.)  The Board finds, for the reasons noted below, that the appellant's contentions are not credible.  

First, the Veteran's STRs reflect a motor vehicle accident in June 1966.  A June 1966 STR reflects that the Veteran had an accident and was treated for multiple "superficial [unreadable] and lacerations of elbows" and left knee and sacral area.  The Veteran was given a tetanus booster, and a subsequent back x-ray .  It was noted that he was "well otherwise with no evidence of internal or brain injury."  It was further noted that the Veteran was "not unconscious at any time and was alert and in good health."  "He was in good health other than his superficial wounds."  The Board finds the STRs, which are entirely negative for a head injury, are more probative than the statements of the appellant more than forty years later.  See Curry v. Brown, 7 Vet. 59 (1994).  The Board notes that if the Veteran had any complaints of the head, it would have been reasonable for any such complaints to have been noted in the STRs; there are none.  Moreover, STRs subsequent to the June 1966 vehicle accident are entirely negative for any complaints regarding a head injury; they do note continued complaints with regard to the Veteran's back injured in a motorcycle accident.  The Board finds that if the Veteran had continued complaints, other than of the back, it would have been reasonable for him to have sought clinical treatment, and for it to have been noted in the STRs.

Second, as noted above, the appellant has alleged that doctors in 1967 had not seen many head traumas.  Essentially, she is alleging that the Veteran had a head injury which went undiagnosed.  The Board finds that the appellant as a lay person is not competent to make such a generalization as to doctors.  There is no evidence of record to support her contention that a military doctor, during the Vietnam War era, would not be able to annotate the Veteran's complaints in his examination notes, or to diagnosis, a head injury.

Third, the appellant avers that since the "blow to [the Veteran's head] on June 23, 1966, [the Veteran] has been suffering from seizures and limited ability to function on a daily basis."  The Board again reiterates that there is no credible evidence that the Veteran injured his head in June 1966.  In addition, the evidence is against a finding that the Veteran has been suffering from seizures since service.  A June 1990 National Institutes of Health (NIH) medical record reflects that the Veteran had his first generalized seizure in late 1973 and that it was not witnessed,  It was further noted that his wife witnessed a generalized fit in early 1974.  A July 1990 
NIH record reflects that the Veteran had a long history of seizures since at least 1973.  The report is negative for any mention of service or an injury in service.  An August 1990 NIH record reflects that the Veteran had an 18 year history of seizures.  Another August 1990 NIH record reflects that the Veteran had a long history of a seizure disorder since at least 1973, with a negative workup including a CT scan at that time.  Thus, the appellant's contention that the Veteran had seizures since a vehicle accident in service is deemed to be less than credible.  The medical records which were made for treatment and diagnosis purposes are entirely negative for the Veteran's military service and reflect the Veteran's first seizure as occurring in 1973, approximately six years after separation from service.  

The NIH records are entirely negative for any indication or statement that the Veteran had a head injury in service.  As he was being treated for brain tumor, it would have been reasonable for such a history to have been noted in the record, if it was accurate history.  The Board finds that medical history given for treatment and diagnosis purposes is more credible than a history given many years later for compensation purposes.  See Cartright v. Derwinski, 2 Vet. App; 24, 25 (1991) (finding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible) See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)

Fourth, the appellant alleges that the tumor was "in the exact same place as to where [the Veteran] had struck his head".  The Board once again notes that the STRs and post service clinical records are entirely negative for any such injury.  Moreover, there are no statements by the Veteran noted in his medical history that he had a head injury in service.  Post service clinical records do not note the Veteran's vehicle accident or any seizures in service in the reported medical history.  As the competent credible evidence of record is against a finding that the Veteran struck his head in service, the appellant's statement that the tumor was in the exact same place is meritless. 

The claims file includes written articles on head injuries and seizures.  Assuming, arguendo, that the articles rise to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the articles submitted by the appellant fall into this general category.  Although the articles discuss head injuries and seizures, none of the articles pertains specifically to this Veteran, and the articles are not combined with any opinion of a medical professional.  Therefore, this evidence is not probative with regard to the issue here on appeal.  Moreover, the clinical evidence of record is against a finding of a head injury in service.

Although the appellant has stated that the Veteran had a head injury in service, there is no evidence of record that she possesses the medical training or expertise necessary to diagnosis a head injury.  Moreover, she herself has indicated that, at the time of the motor vehicle accident in service, a head injury was not diagnosed and diagnostic testing was not done of the Veteran's head.  Thus, she cannot credibly and competently report that, in 1966, she was informed, by a medical professional, that the Veteran had suffered a head injury.  Even if the appellant could competently and credibly attest to a head injury in service, she is a lay person; therefore, she is not capable of opining on matters requiring medical knowledge or expertise, such as the etiology of a brain tumor.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, there is no clinical evidence of record, or competent credible lay evidence of record, that the Veteran had a head injury in service. 

In addition, there is no clinical evidence of record casually relating the Veteran's death to service.  The Board has considered whether there is any disability in service which could be casually related to the Veteran's death but finds that there is not.  In this regard, the Board notes that the Veteran's reports of medical history and STRs reflect that he had reported a history of complaints of dizziness and fainting spells upon enlistment in October 1963, upon report of medical history in December 1966, and upon separation in June 1967.  The December 1966 STR reflects that he had dizziness for the past two years, once a month usually while walking.  The June 1967 STR notes that the dizziness occurred two years earlier and that the Veteran had been seen by a physician and that the dizziness was related to nervousness.  The STRs also note problems with back pain and spasm, allergies, an upper respiratory infection, and a penile lesion.  The June 1967 STR for separation purposes also notes that the Veteran had mumps in childhood, ear trouble (blockage) due to noise from jet engines, reaction to penicillin, flu , cholera and plague vaccines, and wore a back strap for support due to an automobile accident.  The Veteran denied all other pertinent medical and surgical history.  Upon clinical examination, he was noted to have a normal neurologic examination.  There is no competent credible evidence of record that any of the above complaints is causally related to the Veteran's death. 

The Board has also considered whether the Veteran is entitled to the presumptions of 38 C.F.R. § 3.309, but finds that he is not.  The earliest evidence of record of a brain tumor is in 1990.  Records reflect that in March 1990, the Veteran experienced two generalized tonic-clonic seizures within a two week period prompting him to seek evaluation.  On July 19, 1990, an MRI showed a mass consistent with glioma.  This is approximately 23 years after separation from service.  Thus, the Veteran is not entitled to the presumption of service connection afforded under 38 C.F.R. § 3.309. 

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


